Citation Nr: 0522155	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for service-connected 
temporomandibular joint dysfunction, currently related as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  This case was previously 
before the Board in November 2003 and remanded for additional 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

In June 2005 the veteran reported that he received treatment 
on June 9, 2005, from the dental clinic at the Highland Drive 
VA Medical Center in Pittsburgh, Pennsylvania.  He asked that 
those records be obtained and considered in conjunction with 
his pending claim.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  The RO must therefore obtain 
this report and any other VA treatment records as they may 
contain medical findings and other conclusions that might be 
determinative in the disposition of the claim.

While this case is in remand status, the RO should also 
ensure that all notification action required by the Veteran 
Claims Assistance Act of 2000 (VCAA) (now codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)) have been 
completed.

The Board regrets the further delay, however, it must be 
noted that the Court in a number of cases has determined that 
where the record before the Board is inadequate, a Remand is 
mandatory rather than permissive.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  Thus, to 
ensure that VA has met its duty to assist the veteran in 
developing all facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
development to obtain all outstanding 
pertinent medical records, particularly 
to include (but not limited to) all 
outstanding treatment records from the 
Highland Drive VA Medical Center in 
Pittsburgh Pennsylvania.  The veteran's 
assistance should be requested as needed 
in obtaining these records.  All attempts 
to procure records should be documented 
in the file.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request that he submit the 
outstanding evidence.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




